                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
 IN RE: JAC G KUBITZ
        STACEY L KUBITZ                                             Chapter 13
                                                                    Case No. 15-53317-MAR
             Debtors                                                Judge: Mark A Randon
                                         /


                  TRUSTEE'S NOTICE OF FINAL CURE PAYMENT AND
               TRUSTEE'S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                      NOTICE TO CREDITORS OF OBLIGATION TO
                    FILE A RESPONSE AND RIGHT TO OBJECT; AND
         NOTICE TO DEBTORS OF OBLIGATION TO FILE DEBTORS' CERTIFICATION

            Please read this Report carefully. It advises you of certain rights and
             deadlines imposed pursuant to the United States Bankruptcy Code,
                 Federal Rules of Procedure, and Local Bankruptcy Rules of
           the United States Bankruptcy Court for the Eastern District of Michigan.
                           Your rights may be adversely affected.
Krispen S. Carroll, Standing Chapter 13 Trustee, pursuant to F.R.Bankr.P. 3002.1(f) and E.D.

Mich. LBR 2015-3(a)(1), reports to the Court that the above-named debtors have made all

payments to the Chapter 13 Trustee as required by the confirmed Chapter 13 Plan. Debtors

may be entitled to a discharge.

This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are

secured by a security interest in the debtors principal residence and whose claims are provided

for under 11 U.S.C. 1322(b)(5).

      IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTORS HAVE PAID IN

      FULL THE AMOUNT REQUIRED TO CURE ANY DEFAULT ON YOUR CLAIM.




                                                                                    Page 1 of 9
        15-53317-mar    Doc 89    Filed 03/29/21   Entered 03/29/21 15:20:36   Page 1 of 9
      IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTORS OR THE AUTOMATIC

      STAY WAS LIFTED DURING THE TERM OF THE DEBTORS CHAPTER 13 PLAN,

      THE TRUSTEE DOES NOT HAVE ANY INFORMATION REGARDING WHETHER

      THIS OBLIGATION IS CURRENT.

PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO FILE AND SERVE A RESPONSE

ON THE DEBTORS, DEBTORS' COUNSEL AND THE TRUSTEE, NO LATER THAN 21 DAYS AFTER

SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1(g) SETS FORTH THE SPECIFICS GOVERNING THE

REQUIRED RESPONSE.
In addition to the requirments of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)

(2), if the Court determines that the Debtors are eligible for a Discharge, the Order of

Discharge will include findings that:
  A. All allowed claims have been paid in accordance with the plan; and

  B. With respect to any secured claim that continues beyond the term of the plan, any

      pre-petition or post-petition defaults have been cured.

Pursuant to E.D. Mich. LBR 2015-3(a)(3), if the Court determines that the Debtors are eligible for

a Discharge, the Order of Discharge will direct that:

  A. Any creditor who held a secured claim that was fully paid must execute and deliver to

      the debtors a release, termination statement, discharge of mortgage or other

      appropriate certifiable document suitable for recording; and

  B. Any creditor who holds a secured claim that continues beyond the term of the plan must

      take no action inconsistent with the findings set forth in the Order of Discharge.


                                                                                     Page 2 of 9
        15-53317-mar     Doc 89   Filed 03/29/21   Entered 03/29/21 15:20:36   Page 2 of 9
                               RIGHTS AND DUTIES OF DEBTORS
Duty of Debtors regarding secured debt obligations: The Debtors, regardless of whether or not

the Debtors are or claim to be entitled to a discharge must:

  1. Immediately begin making the required payments on secured debt obligations to avoid

      defaulting on those secured debt obligations; and

  2. Continue to make required payments on secured debt obligations until those obligations

      are paid in full. If the Court determines that the Debtors are eligible for a Discharge, the

      Chapter 13 Discharge will not discharge the Debtors from any obligation on any

      continuing secured debt payments that come due after the last contractually due payment

      to which the trustee's last disbursement is applied.

See E.D. Mich. LBR 2015-3(a)(6)&(7)
If the Debtor claims to be eligible for a discharge pursuant 11 U.S.C. Section 1328:

  1. Within 28 days of the date of this Chapter 13 Trustee's Report, the Debtor must file with

      the Court the Chapter 13 Debtor's Certification Regarding Domestic Support Obligations.

      The form and instructions on how to complete this form may be found on the Bankruptcy

      Court's web site, www.mieb.uscourts.gov.

  2. If this is a Joint Case, each Debtor must separately complete and file a Chapter 13

      Debtor's Certification Regarding Domestic Support Obligations.


  3. If the Debtors fails to complete and file a Debtor's Certification Regarding Domestic

      Support Obligations within 28 days of the date of this Chapter 13 Trustee's Report, the

      Debtors' case may be closed by the Court without the entry of a discharge.

                                                                                    Page 3 of 9
        15-53317-mar    Doc 89    Filed 03/29/21   Entered 03/29/21 15:20:36   Page 3 of 9
See E.D. Mich. LBR 4004-1
                              RIGHTS AND DUTIES OF CREDITORS
Pursuant to E.D. Mich. LBR 2015-3(a)(4), any party in interest that asserts that:

  1. The Debtors have failed to make all payments to the Chapter 13 Trustee as required by

      the confirmed Chapter 13 plan; or
  2. The Debtors are not current with any payments that the Debtors were authorized to make

      directly to a creditor; or

  3. One or more allowed claims have not been paid in accordance with the plan; or

  4. With respect to any secured claim that continues beyond the term of the plan, there

      remains pre-petition or post-petition defaults that have not been cured or that the claim is

      otherwise not current in all respects including, but not limited to, any unpaid escrow

      balance, late charge, cost or attorney fee; or

  5. A creditor has a lawful reason to refuse to execute or deliver a release, termination

      statement, discharge of mortgage or other appropriate certificate suitable for recording;

      or

  6. There exists reasonable cause to believe that:

       (a).   11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

       (b).   There is pending any proceeding in which the debtor may be found guilty

              of a felony of the kind specified in 11 U.S.C. Section 522(q)(1)(A) or

              found liable for a debt of the kind described in 11 U.S.C. Section 522(q)

              (1)(B)




                                                                                     Page 4 of 9
        15-53317-mar     Doc 89    Filed 03/29/21   Entered 03/29/21 15:20:36   Page 4 of 9
shall file an objection to this Report. Any objection must be filed not later than 21 days after

service of this Trustee's Report. If a timely objection is filed, the Court will delay entry of the

order of discharge until the Court resolves the objection and a hearing will be scheduled with

notice to the objecting party.

If no objection to this Trustee's Report is timely filed, pursuant to E.D. Mich. LBR 2015-3(a)(5), it

shall be conclusively determined that:

  1. Debtors have made all payments to the Chapter 13 Trustee as required by the confirmed

       Chapter 13 plan; and
  2. Debtors are current in all payments Debtors were authorized to make directly to a

       creditor; and
  3. All allowed claims have been paid in accordance with the plan; and

  4. With respect to any secured claim that continues beyond the term of the plan, all

       pre-petition and post-petition defaults have been cured and the claim is current in all

       respects including, but not limited to, all escrow balances, late charges, costs or attorney

       fees; and

  5. A creditor has no lawful reason to refuse to execute or deliver a release, termination

       statement, discharge of mortgage or other appropriate certifiable document suitable for

       recording; and

  6.      There exists no reasonable cause to believe that:




                                                                                        Page 5 of 9
         15-53317-mar     Doc 89   Filed 03/29/21   Entered 03/29/21 15:20:36     Page 5 of 9
            (a). 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

            (b). There is pending any proceeding in which the debtor may be found guilty

                  of a felony of the kind specified in 11 U.S.C. Section 522(q)(1)(A) or

                  found liable for a debt of the kind described in 11 U.S.C. Section 522(q)

                  (1)(B)

 7. The Court may enter an order of discharge containing the terms set forth above without

     further notice or hearing.

                                OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                                Krispen S. Carroll, Chapter 13 Standing Trustee


                                /S/ Krispen S. Carroll
Dated: 3/29/21                  KRISPEN S. CARROLL (P49817)
                                CHAPTER 13 STANDING TRUSTEE
                                719 Griswold Street, Suite 1100
                                Detroit, MI 48226
                                (313) 962-5035
                                notice@det13ksc.com




                                                                                    Page 6 of 9
       15-53317-mar    Doc 89     Filed 03/29/21   Entered 03/29/21 15:20:36   Page 6 of 9
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
IN RE: JAC G KUBITZ
       STACEY L KUBITZ                                                Chapter 13
                                                                      Case No. 15-53317-MAR
              Debtors                                                 Judge: Mark A Randon
                                          /

                  PROOF OF SERVICE OF CHAPTER 13 TRUSTEE'S
 NOTICE OF FINAL CURE PAYMENT AND NOTICE OF COMPLETION OF PLAN PAYMENTS
   I hereby certify that on 3/29/21 I electronically filed the CHAPTER 13 TRUSTEE'S NOTICE

OF FINAL CURE PAYMENT AND NOTICE OF COMPLETION OF PLAN PAYMENTS with the Clerk

of the Court using the ECF system which will send notification of such filing to the following:


   The following parties were served electronically:

   BANKRUPTCY ASSISTANCE CENTER
   38701 SEVEN MILE RD STE 445
   LIVONIA, MI 48152


   The following parties were served via First Class Mail at the addresses below by depositing

same in a United States Postal Box with the lawful amount of postage affixed thereto:

JAC G KUBITZ                                  ALLIANCE ONE
STACEY L KUBITZ                               4850 STREET RD #LEVEL C
25618 PENNIE                                  TREVOSE, PA 19053
DEARBORN HEIGHTS, MI 48125
AT&T MOBILITY II LLC                          BSI FINANCIAL SERVICES
ONE AT&T WAY, ROOM 3A104                      1425 GREENWAY DRIVE STE 400
BEDMINSTER, NJ 07921                          IRVING, TX 75038

CAPIO PARTNERS LLC                            CAPITAL ONE BANK USA NA
2222 TEXOMA PARKWAY STE 150                   % AMERICAN INFOSOURCE LP
SHERMAN, TX 75090                             P O BOX 71083
                                              CHARLOTTE, NC 28272
                                                                                       Page 7 of 9
        15-53317-mar     Doc 89    Filed 03/29/21   Entered 03/29/21 15:20:36    Page 7 of 9
CF MEDICAL                             CITIMORTGAGE INC
% QUANTUM3 GROUP LLC                   P O BOX 9438
P O BOX 788                            GAITHERSBURG, MD 20898
KIRKLAND, WA 98083
CONVERGENT HEALTHCARE                  DEARBORN HEIGHTS WATER DEPT
RECOVERIES                             6045 FENTON
121 NE JEFFERSON ST                    DEARBORN HEIGHTS, MI 48127
SUITE 100
PEORIA, IL 61602
DEKALB COUNTY SOLUTIONS                DEPARTMENT OF EDUCATION
P O BOX 447                            P O BOX 4830
SYCAMORE, IL 60178                     PORTLAND, OR 97208

FAY SERVICING                          FAY SERVICING
3000 KELLWAY DR STE 150                440 S LASALLE ST STE 2000
CARROLLTON, TX 75006                   CHICAGO, IL 60605

FEDERAL NATIONAL MORTGAGE              FIRST NATIONAL COLLECTION BUR
ASSOCIATION                            610 WALTHAM WAY
% SETERUS                              SPARKS, NV 89434-6695
P O BOX 1047
HARTFORD, CT 06143
FORD MOTOR CREDIT                      GREAT EXPRESSIONS DENTAL
CH 13 DRAWER 55 953                    CENTERS
P O BOX 55000                          29777 TELEGRAPH RD STE 3000
DETROIT, MI 48255                      SOUTHFIELD, MI 48034
KILPATRICK & ASSOCIATES                MARSHALL MUSIC CO
903 N OPDYKE RD SUITE C                3240 E SAGINAW
AUBURN HILLS, MI 48326                 LANSING, MI 48912

MIDLAND CREDIT MANAGEMENT              MIDLAND FUNDING LLC
P O BOX 2036                           % MIDLAND CREDIT MANAGEMENT
WARREN, MI 48090                       P O BOX 2011
                                       WARREN, MI 48090
ORLANS ASSOCIATES PC                   PAUL MIKULA DC
P O BOX 5041                           22190 GARRISON ST
TROY, MI 48007                         SUITE 304
                                       DEARBORN, MI 48124


                                                                                Page 8 of 9
      15-53317-mar   Doc 89   Filed 03/29/21   Entered 03/29/21 15:20:36   Page 8 of 9
PHARMACY ADVANTAGE                      REGENTS U OF M MEDEQUIP
30100 TELEGRAPH RD                      P O BOX 223106
SUITE 280                               PITTSBURGH, PA 15251
BINGHAM FARMS, MI 48025
ROBERTSON ANSCHUTZ & SCHNEID            RUSHMORE SERVICE CENTER
PL                                      P O BOX 5508
BANKRUPTCY DEPT                         SIOUX FALLS, SD 57117
6409 CONGRESS AVE SUITE 100
BOCA RATON, FL 33487
SEARS                                   SECURE SELF STORAGE
P O BOX 6282                            2460 S GULLEY RD
SIOUX FALLS, SD 57117                   DEARBORN HEIGHTS, MI 48125

U OF M HEALTH SYSTEM                    UNIVERSAL CREDIT
3621 S STATE STREET, RM 1211            P O BOX 158
ANN ARBOR, MI 48109                     HARTLAND, MI 48353

US BANK TRUST                           US DEPARTMENT OF EDUCATION
% BSI FINANCIAL SERVICES                P O BOX 105193
P O BOX 679002                          ATLANTA, GA 30348-5193
DALLAS, TX 75267
WELTMAN WEINBERG & REIS                 WESTERN WAYNE PHYSICIANS
2155 BUTTERFIELD DR STE 200S            8338 ALLEN RD
TROY, MI 48084-3463                     SUITE 101
                                        ALLEN PARK, MI 48101

                           /s/ Shannon Horton
                           Shannon Horton
                           Office of the Chapter 13 Standing Trustee - KRISPEN S. CARROLL
                           719 Griswold Street, Suite 1100
                           Detroit, MI 48226
                           (313) 962-5035
                           notice@det13ksc.com




                                                                                 Page 9 of 9
       15-53317-mar   Doc 89   Filed 03/29/21   Entered 03/29/21 15:20:36   Page 9 of 9
